This is an appeal by the insurance carrier of the employer from an award and decision of the State Industrial Board, noticed on the 27th day of April, 1938. On Nov. 10, 1937, Jacob Goldman, the claimant herein, sustained accidental injuries for which the award was mads. The sole question presented to this court for review is whether the claimant Was excluded from coverage of the insurance policy herein by virtue of the fact that he signed an election not. to be included. The evidence shows that the claimant did sign such a paper and that he stated that he was vice-president of the employer-corporation, but that he did so without knowing its contents and did it at the request of his superior. The only reason for requesting the claimant to sign the exclusion certificate was to eliminate the necessity for the claimant to join the union. The insurance broker was present at the employer’s office at the time the election was signed and understood the reason for the signing. The claimant never owned any stock, was never its vice-president; he was employed as a salesman. Sec. 32, Workmen’s Compensation Law provides: “ No agreement by an employee to waive his right to compensation under this chapter shall be valid.” The evidence in the record supports the finding of the State Industrial Board that the claimant herein was an employee of the Ansonia Floor Covering Co., Inc., and not an executive officer thereof. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.